U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Core Health Care Network, Inc. Formerly known as Mickland, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3452407 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 (phone) (951) 602-6049 (fax) 200 S. Virginia, 8thFloor -Reno,Nevada89501 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes þ No o At November 12, 2010, there were 2,500,000 shares outstanding of the registrant’s common stock. CORE HEALTH CARE NETWORK, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED September 30, 2010 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements F-1 Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 (audited) F-1 Statements of Operations for the three and nine months ended September 30, 2010 and 2009 and for the period from October 13, 2008 (inception) to September 30, 2010 (unaudited) F-2 Statement of Shareholders’ Deficit as of September 30, 2010 (unaudited) and December 31, 2009 (audited) F-3 Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 and for the period from October 13, 2008 (inception) to September 30, 2010 (unaudited) F-4 Notes to Financial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Controls and Procedures 17 PART II. OTHER INFORMATION Item1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon senior securities 19 Item 4. Submissions of matters to a vote of securities holders 19 Item 5. Other Information 19 Item6. Exhibits 19 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS CORE HEALTH CARE NETWORK, INC. (FORMERLY KNOWN AS MICKLAND, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS As of September 30, 2010 and December 31, 2009 ASSETS September 30, 2010 (unaudited) December 31, 2009 Current Assets Cash and equivalents $ $ Stock subscription receivable -0- TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accrued expenses and interest $ $ Notes payable – related party Total current liabilities Stockholders’ Deficit Preferred Stock, $.0001 par value, 10,000,000 shares authorized, -0- shares issued and outstanding -0- -0- Common Stock, $.0001 par value, 100,000,000 shares authorized, 2,500,000 and 1,000,000 shares issued and outstanding, respectively Additional paid-in capital -0- Stock subscriptions receivable ) -0- Deficit accumulated during the development stage ) ) Total stockholder’s deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to financial statements. F-1 CORE HEALTH CARE NETWORK, INC. (FORMERLY KNOWN AS MICKLAND, INC.) (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) For the three months and nine months ended September 30, 2010 and 2009 Period from October 13, 2008 (inception) to September 30, 2010 Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Period from October 13, 2008 (inception) to September 30, Revenues: $
